              Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 1 of 18



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------- X
 LAURA PATTERSON,                                                 :
                                                                  :   Civil Action No.:
                                        Plaintiff,                :
                                                                  :
                    v.                                            :   COMPLAINT
                                                                  :
 TRIPLE LIFT, INC.,                                               :
                                                                  :   Jury Trial Demanded
                                        Defendant.                :
                                                                  :
 ---------------------------------------------------------------- X

        Plaintiff Laura Patterson alleges as follows:

                                     PRELIMINARY STATEMENT

        1.       The term “recessionary discrimination” describes when employers use economic

layoffs to discriminate against “problematic” employees. Triple Lift, Inc. (“Triple Lift” or the

“Company”) did exactly that when it engaged in a reduction in force (“RIF”) during the covid-19

pandemic. Plaintiff Laura Patterson, a six-year employee with a stellar track record, had recently

announced her pregnancy before the global pandemic arose. Ms. Patterson’s supervisor, Kristen

Napoli, immediately groaned and expressed her displeasure that she would lose an employee to

pregnancy and maternity leave – something she later acknowledged and admitted in writing.

Triple Lift quickly hired a male replacement and then terminated Ms. Patterson during its

pandemic RIF. Notably, the RIF resulted in the termination of approximately 18 employees, all

of whom had been recent hires or otherwise been employed for a short period of time – except

for two outliers: two employees included in the RIF were six-year employees. One was Ms.

Patterson, who was pregnant and would soon me taking maternity leave. The other was a

woman who had just given birth and was in the middle of her maternity leave. Ms. Patterson’s

                                                         1
             Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 2 of 18



recently hired replacement who started literally during the work-from-home quarantine period of

the pandemic remains. These facts speak for themselves.

       2.      Ms. Patterson seeks declaratory, injunctive and equitable relief, as well as

monetary damages, to redress Defendant’s unlawful employment practices in violation of the

Family Medical Leave Act, 29 U.S.C. §§2601 et seq. (“FMLA”), the New York State Human

Rights Law, N.Y. Exec. Law §§ 290 et seq. (“NYSHRL”) and the New York City Human Rights

Law, N.Y.C. Admin. Code §§ 8-101 et seq. (“NYCHRL”).

                             ADMINISTRATIVE PROCEDURES

       3.      Ms. Patterson will file a complaint with the Equal Employment Opportunity

Commission (“EEOC”) alleging violations of Title VII, 42 U.S.C. §§ 2000e et seq. (“Title VII”),

as well as Title VII as amended by the Pregnancy Discrimination Act (“PDA”). As soon as the

EEOC completes its investigation into Ms. Patterson’s complaint and/or issues a Notice of Right

to Sue, Ms. Patterson will seek leave to amend this Complaint to add Title VII and PDA claims

against Triple Lift.

       4.      Pursuant to NYCHRL § 8-502, Plaintiff will serve a copy of this Complaint upon

the New York City Commission on Human Rights and the New York City Law Department,

Office of the Corporation Counsel, thereby satisfying the notice requirements of that section.

       5.      Any and all other prerequisites to the filing of this suit have been met.

                                JURISDICTION AND VENUE

       6.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as this

action involves federal questions regarding the deprivation of Plaintiff’s rights under the FMLA.

The Court has supplemental jurisdiction over Plaintiff’s related claims arising under State and

local law pursuant to 28 U.S.C. § 1367(a).



                                                 2
              Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 3 of 18



        7.      Pursuant to 28 U.S.C. § 1391, venue is proper in this district because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein, occurred in this district.

                                              PARTIES

        8.      Plaintiff Laura Patterson is a former employee of Triple Lift. Ms. Patterson, at all

relevant times herein, met the definition of an “employee” under all relevant statutes.

        9.      Defendant Triple Lift, Inc. is a foreign business corporation organized under the

laws of the state of Delaware, with its principal place of business is located at 36 East 31st Street,

8th Floor, New York, New York, 10016. At all relevant times, Triple Lift, Inc. met the

definition of an “employer” and/or a “covered employer” under all relevant statutes.

                                   FACTUAL ALLEGATIONS

I.      Background

        10.     Triple Lift is an advertising and technology company founded by Eric Berry, Ari

Lewine and Shaun Zacharia that optimizes visual content in order to assist brands in bringing

their content to desktops, mobile and video platforms. The Company uses technology to create

and distribute advertising content by: adjusting advertising placements in order to fit thousands

of websites, producing product placement for television, using data to measure advertisements’

performance and creating visual and video advertising experiences that are designed to drive

engagement with the purchasing public.

        11.     Ms. Patterson was already an accomplished marketing and graphic design

professional when she arrived at Triple Lift in 2014.

        12.     In 2012, Ms. Patterson graduated from the Parson’s School of Design with an

Associate of Applied Science (AAS) in Graphic Design.



                                                   3
               Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 4 of 18



         13.    Ms. Patterson then went on to work as a Graphic Designer at Condé Nast where

she worked with the Editors-in-Chief of several publications and worked as a Freelance Graphic

Designer for numerous entities including the Michael J. Fox Foundation and Supergoop.

         14.    These experiences made her a great fit for a Graphic Designer position at Triple

Lift, which was at the time a two-year old fledging operation of approximately 30 employees

located entirely in Manhattan.

         15.    Over the next six years, Ms. Patterson would flourish at Triple Lift and her

contributions would contribute to the Company’s rapid growth and expansion.

         16.    In 2013, Triple Lift’s total revenue was only approximately $1 million, but in

2014 revenue grew to $7 million.

         17.    In 2015, Forbes listed Triple Lift as one of the Top 100 “America’s Most

Promising Companies.” 1

         18.    Fueled by several rounds of private equity investment, by 2018, Triple Lift’s

revenue reached $150 million and was featured on Forbes’ list of “The Next Billion-Dollar

Startups.” 2

         19.    In 2019, Triple Lift’s success continued as it exceeded its target revenue goal yet

again. Triple Lift’s once local footprint has grown to a global one, with more than 300

employees located in nine offices around the world.

         20.    During her tenure, Ms. Patterson contributed to the Company’s fast and

successful growth.




1
         See https://www.forbes.com/most-promising-companies/list/ (last accessed May 26,
2020).
2
       See https://www.forbes.com/next-billion-dollar-startups/2018/#21852f255261 (last
accessed May 26, 2020).
                                                 4
             Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 5 of 18



       21.     Ms. Patterson’s work in marketing Triple Lift was beyond reproach as her

performance reviews make very clear.

       22.     In her 2016 review, the Company noted among many other compliments that, “If

I had to guess, Laura might actually bleed Triple Lift orange.”

       23.     In 2017, it was acknowledged that, “Laura is a true team player. She is always

willing to help and pitch in on whatever is asked of her.”

       24.     For these reasons, and more, in or around 2016, Ms. Patterson was promoted to

Senior Graphic Designer and was given control over a team of junior employees to manage,

along with a raise.

       25.     Notably, Ms. Patterson built the Company’s brand guide from the ground up

through defining brand colors and layouts, standardizing fonts, and creating rich visuals (such as

images, graphic elements and custom icon set).

       26.     These actions took Triple Lift from appearing as a startup to a well refined,

unified, and recognizable brand. That Triple Lift entrusted Ms. Patterson with these critical tasks

and then implemented her ideas speaks volumes about her value to the Company.

       27.     In 2019, her performance reviews were effusive with adulation:

               Laura and her team were instrumental in the execution of team
               deliverables for first half - supporting the onsite, new demand
               and content dial gps, in-market presentations for IAB engage,
               Prog IO, Festival of media as well as our new sizzle reel,
               countless event presentations and deliverables that support our
               Tier One accounts.

               Performance consistently met expectations in all essential areas
               of responsibility, at times possibly exceeding expectations, and
               the quality of work overall was very good. The most critical
               annual goals were met.




                                                 5
             Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 6 of 18



       28.     In March 2020, Ms. Patterson rated herself as “Exceeds Expectations” and Triple

Lift had no changes or additions to her own personal comments on her review.

       29.     Although Ms. Patterson’s tenure and success at Triple Lift speaks for itself,

during her employment she has consistently received her full target bonus and her salary has

doubled in her six years – further establishing the merit to her work.

II.    Discrimination after Ms. Patterson Discloses Her Pregnancy

       30.     In early December 2019, Ms. Patterson disclosed to her manager, Ms. Napoli,

during a weekly 1:1 meeting that she was pregnant with her second child.

       31.     Ms. Napoli was aware that Ms. Patterson was attempting to have another child as

Ms. Patterson had been discussing her desire to grow her family starting in the summer of 2019.

       32.     Ms. Patterson was naturally elated about delivering this news to all her friends,

family and work colleagues. However, Ms. Napoli did not share her excitement.

       33.     After Ms. Patterson disclosed her pregnancy, Ms. Napoli said “FUUUUCK!”

       34.     At the same time, Ms. Napoli threw her head back, rolled her eyes back to look at

the ceiling and generally acted frustrated with the news.

       35.     Ms. Patterson was stunned and hurt and did not know how to react. After waiting

a moment, Ms. Patterson said, “This is supposed to be a good thing and it’s only temporary.

I’ve done this before and it worked out fine.”

       36.     While Ms. Patterson is devoted to her career and has every intention to continue

her professional growth – she also is fully committed to her job as a mother.

       37.     As such, following the birth of Ms. Patterson’s first child in 2018, she took full

advantage of a four-month maternity leave as well as lactation accommodations upon her return.




                                                 6
             Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 7 of 18



       38.     Clearly, Ms. Patterson thought, Ms. Napoli did not want to “deal with” her

maternity leave and accommodations yet again.

       39.     Ms. Patterson tried to assure Ms. Napoli that she would not be on maternity leave

until July 2020 and said “it’s a long time away” in an attempt to “lighten the blow” that she was

pregnant. Ms. Napoli remained upset.

       40.     Naturally, Ms. Patterson continued to replay this conversation in her head in the

following days. Ms. Patterson was offended by Ms. Napoli’s response to her pregnancy and was

upset that despite her many years of commitment to Triple Lift, her pregnancy was going to be

looked at as a “problem” that would become a hurdle to future success.

       41.     After considerable thought, Ms. Patterson decided to raise her concerns with Ms.

Napoli directly.

       42.     On December 3, 2019, Ms. Patterson sent Ms. Napoli a Slack message in which

she complained about Ms. Napoli’s discriminatory response, how upset she was about it and that

she felt the need to speak up.

       43.     That exchange is set forth below:




                                                7
              Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 8 of 18



        44.       As shown, Ms. Napoli acknowledged that she engaged in the discriminatory

response to Ms. Patterson’s pregnancy disclosure because she did not want to deal with another

member of her team leaving; namely, a leave of absence for an anticipated maternity leave.

        45.       Ms. Napoli’s response, of course, put Ms. Patterson in an even more

uncomfortable position as it was made clear to her that any accommodation requests that she

might need related to her pregnancy were going to be looked at as a “burden” on Triple Lift

and/or Ms. Napoli.

        46.       However, Ms. Napoli’s response does reflect a recognition – not that there was

any doubt – that Ms. Patterson was a valued member of the team.

        47.       Despite being given an opportunity to right her wrong, Ms. Napoli thereafter

continued to treat Ms. Patterson in a cold and distant manner and their relationship slowly started

to deteriorate.

        48.       Although Ms. Patterson had told Ms. Napoli her pregnancy news discretely in a

1:1, Ms. Patterson soon learned that Ms. Napoli had been telling others around the office rather

than letting Ms. Patterson share the information on her own timeline.

        49.       Moreover, the trust in which Ms. Napoli had previously demonstrated towards

Ms. Patterson started to vanish as if overnight.

        50.       For instance, Ms. Napoli began steering work and projects to others that

previously would have been within Ms. Patterson’s role and duties.

        51.       On several occasions, Ms. Napoli raised her voice at Ms. Patterson.

        52.       One particular incident occurred when Ms. Patterson provided an opinion to a

colleague on a design direction and Ms. Napoli quickly snapped from across the room: “It

doesn’t matter what you think! Your opinion isn’t helpful.”



                                                   8
             Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 9 of 18



       53.     Ms. Patterson felt that Ms. Napoli no longer cared about her as an employee and

that everything had changed upon announcing her pregnancy.

       54.     But the mistreatment was not limited to Ms. Napoli, as others also seemed less

than thrilled about her news.

       55.     On December 30, 2019, Ms. Patterson informed Mica Gallanosa (Senior People

Operations Manager) in Human Resources (“HR”) that she was pregnant and would likely be

taking maternity leave in July 2020.

       56.     Ms. Gallanosa responded that she would “put some time on your calendar this

month to chat and go over paperwork.”

       57.     However, Ms. Patterson never heard from Ms. Gallanosa or anyone else in HR

thereafter to follow up.

       58.     This process repeated itself several months later on March 20, 2020, when Ms.

Patterson followed up stating, “Hey Mica, my husband just had a call with his HR to go over

maternity paperwork so I wanted to use the reminder to see what I need to complete paperwork

wise and if anything has changed about policy in the last two years.”

       59.     Again, Ms. Gallanosa never responded.

III.   Unlawful Termination of Ms. Patterson’s Employment

       60.     In or around early January 2020, on the heels if Ms. Patterson’s pregnancy

disclosure, Ms. Napoli informed her that Triple Lift was creating a new role of Creative Director.

       61.     Upon information and belief, Triple Lift did not take any actions hire any Creative

Director until after Ms. Patterson disclosed her pregnancy to Ms. Napoli.

       62.     Upon information and belief, Triple Lift had not started any candidate search for

the Creative Director position until after Ms. Patterson disclosed her pregnancy to Ms. Napoli.



                                                9
             Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 10 of 18



       63.     Triple Lift never informed Ms. Patterson that the company was creating this new

Creative Director role until after she had already disclosed her pregnancy to Ms. Napoli.

       64.     As Ms. Napoli explained to Ms. Patterson what the new role would cover, it

sounded nearly identical to Ms. Patterson’s job.

       65.     Moreover, Ms. Napoli said that all of Ms. Patterson’s direct reports would going

forward report into this new role.

       66.     Ms. Patterson felt she was being replaced no sooner than having mentioned her

pregnancy, but Ms. Napoli tried to assuage her that it was not the case.

       67.     In the weeks that followed, Ms. Napoli interviewed three people for the role – two

women and one man.

       68.     The job was offered to the man – Nick Lakiotes – and he started Monday, March

23, 2020 (a week later than initially expected due to the COVID-19 pandemic).

       69.     Notably, Ms. Patterson was never afforded the opportunity to interview for this

role, despite her six-year tenure at Triple Lift and years of positive performance reviews.

       70.     Like virtually all other New Yorkers, Ms. Patterson has been quarantined and

working at home since mid-March 2020 and has been communicating with her colleagues via

email, Slack messages and Zoom conferences.

       71.     In fact, Ms. Patterson’s entire team – Ms. Napoli included – was having periodic

Zoom conferences to discuss their ongoing work and division of duties.

       72.     During several of these Zoom conferences, Ms. Patterson raised with her team the

struggle and difficulty she was having balancing both her work and her childcare responsibilities.

       73.      Others echoed Ms. Patterson’s concerns, though she was clearly the most vocal

about her feelings.



                                                10
             Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 11 of 18



       74.     On April 2, 2020, Ms. Patterson was out-of-the-blue invited to a Zoom conference

with Ms. Napoli, Jordan Bitterman (Chief Marketing Officer) and Dana Kaplan. The meeting

was short, and they told Ms. Patterson that they had to let her go due to a COVID-related RIF.

       75.     Ms. Patterson’s termination was not due to performance-related issues.

       76.     Upon information and belief, Ms. Napoli was involved in the decision to

terminate Ms. Patterson’s employment as her immediate supervisor.

       77.     Triple Lift is not permitted to use a RIF as a means to discriminate or retaliate

against its employees.

       78.     Clearly, Ms. Napoli was ready to terminate and replace Ms. Patterson long before

any layoff decisions had been made – and clearly, she was all too thrilled to terminate Ms.

Patterson under the supposed cover of a RIF.

       79.     Furthermore, to the extent senior-level employee on the team had to be terminated

it clearly should have been Mr. Lakiotes long before any consideration of Ms. Patterson.

       80.     Of course, that was never considered because Mr. Lakiotes was always hired to

replace her from the start.

       81.     Mr. Lakiotes remains employed by Triple Lift at the same level of pay he was

earning prior to the RIF.

       82.     Upon information and belief, Mr. Lakiotes is earning a higher salary than the

salary Ms. Patterson was earning.

       83.     Notably, the RIF generally focused on junior employees who had been with

Triple Lift for between approximately a few months to a few years.




                                                11
             Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 12 of 18



       84.     However, there were two exceptions – Ms. Patterson and Tricia Tomaszewski

(Vice President Brand Strategy and Acquisition), both of whom had been with the Company for

six years.

       85.     Ms. Patterson and Ms. Tomaszewski were the two longest tenured employees

who were terminated in the RIF.

       86.     The two long-tenured employees who were terminated share in common that they

both have pregnancy and/or maternity-related accommodations. At the time, Ms. Patterson was

pregnant and about to take maternity leave and Ms. Tomaszewski was in the middle of her

maternity leave.

                                 FIRST CAUSE OF ACTION
                             (Retaliation in Violation of the FMLA)
                                     Against Triple Lift, Inc.

       87.     Plaintiff repeats, reiterates and re-alleges each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

       88.     At all times relevant herein, Plaintiff was an “eligible employee” within the

meaning of the FMLA. Plaintiff, a full-time employee of Triple Lift, at all relevant times

worked at least 1,250 hours in any 12-month period, and specifically, in the 12-month period

preceding her termination.

       89.     At all times relevant herein, Triple Lift was a “covered employer” within the

meaning of the FMLA. Triple Lift employs 50 or more employees in at least 20 calendar weeks

within a 75-mile radius of the Company.

       90.     By the actions described above, among others, Defendant has retaliated against

Ms. Patterson for informing Triple Lift that she intended to avail herself of the rights and

benefits of the FMLA.



                                                 12
             Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 13 of 18



       91.     As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of the FMLA, Plaintiff has suffered, and continues to suffer, monetary and/or other

economic harm for which she is entitled to an award of monetary damages, liquidated damages,

reasonable attorneys’ fees and expenses, and other relief.

                               SECOND CAUSE OF ACTION
                       (Unlawful Interference in Violation of the FMLA)
                                    Against Triple Lift, Inc.

       92.     Plaintiff repeats, reiterates and re-alleges each and every allegation in all of the

preceding paragraphs as if fully set forth herein.

       93.     At all times relevant herein, Plaintiff was an “eligible employee” within the

meaning of the FMLA, and Triple Lift was a “covered employer” within the meaning of the

FMLA.

       94.     By the actions described above, among others, Defendant has unlawfully

interfered with Ms. Patterson’s right to take FMLA leave and return to work from such leave by

unlawfully terminating her employment.

       95.     As a direct and proximate result of Defendant’s unlawful conduct in violation of

the FMLA, Plaintiff has suffered, and continues to suffer, monetary and/or other economic harm

for which she is entitled to an award of monetary damages, liquidated damages, reasonable

attorneys’ fees and expenses, and other relief.

                                 THIRD CAUSE OF ACTION
                          (Discrimination in Violation of the NYSHRL)
                                    Against Triple Lift, Inc.

       96.     Plaintiff hereby repeats and re-alleges each and every allegation in the preceding

paragraphs as if set forth fully herein.




                                                  13
                Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 14 of 18



        97.       Defendant has discriminated against Plaintiff on the basis of her gender and

pregnancy status in violation of the NYSHRL by subjecting Plaintiff to disparate treatment based

upon her gender and pregnancy status, including, inter alia, subjecting her to a hostile work

environment and/or terminating her employment.

        98.       As a direct and proximate result of Defendant’s unlawful discriminatory conduct

in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.

        99.       As a direct and proximate result of Defendant’s unlawful discriminatory conduct

in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, severe mental

anguish and emotional distress for which she is entitled to an award of monetary damages and

other relief.

        100.      Defendant’s unlawful discriminatory conduct was intentional, done with malice

and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights under

the NYSHRL for which Plaintiff is entitled to an award of punitive damages.

                                  FOURTH CAUSE OF ACTION
                              (Retaliation in Violation of the NYSHRL)
                                        Against Triple Lift, Inc.

        101.      Plaintiff hereby repeats and re-alleges each and every allegation in the preceding

paragraphs as if set forth fully herein.

        102.      Defendant has retaliated against Plaintiff on the basis of her protected activity in

violation of the NYSHRL by subjecting Plaintiff to adverse actions because she engaged in

protected activity, including, inter alia, terminating her employment.




                                                   14
                 Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 15 of 18



          103.     As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.

          104.     As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, severe mental anguish

and emotional distress for which she is entitled to an award of monetary damages and other

relief.

          105.     Defendant’s unlawful retaliatory conduct was intentional, done with malice and/or

showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights under the

NYSHRL for which Plaintiff is entitled to an award of punitive damages.

                                    FIFTH CAUSE OF ACTION
                            (Discrimination in Violation of the NYCHRL)
                                       Against Triple Lift, Inc.

          106.     Plaintiff hereby repeats and re-alleges each and every allegation in the preceding

paragraphs as if set forth fully herein.

          107.     Defendant has discriminated against Plaintiff on the basis of her gender and

pregnancy status in violation of the NYCHRL by subjecting Plaintiff to disparate treatment

based upon her gender and pregnancy status, including, inter alia, subjecting her to a hostile

work environment and/or terminating her employment.

          108.     As a direct and proximate result of Defendant’s unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.

          109.     As a direct and proximate result of Defendant’s unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, severe mental


                                                    15
                 Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 16 of 18



anguish and emotional distress for which she is entitled to an award of monetary damages and

other relief.

          110.     Defendant’s unlawful discriminatory conduct was intentional, done with malice

and/or showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights under

the NYCHRL for which Plaintiff is entitled to an award of punitive damages.

                                    SIXTH CAUSE OF ACTION
                              (Retaliation in Violation of the NYCHRL)
                                        Against Triple Lift, Inc.

          111.     Plaintiff hereby repeats and re-alleges each and every allegation in the preceding

paragraphs as if set forth fully herein.

          112.     Defendant has retaliated against Plaintiff on the basis of her protected activity in

violation of the NYCHRL by subjecting Plaintiff to adverse actions because she engaged in

protected activity, including, inter alia, terminating her employment.

          113.     As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm for which she is entitled to an award of monetary damages and other relief.

          114.     As a direct and proximate result of Defendant’s unlawful retaliatory conduct in

violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, severe mental anguish

and emotional distress for which she is entitled to an award of monetary damages and other

relief.

          115.     Defendant’s unlawful retaliatory conduct was intentional, done with malice and/or

showed a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights under the

NYCHRL for which Plaintiff is entitled to an award of punitive damages.




                                                    16
            Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 17 of 18



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

Defendant, containing the following relief:

       A.      A declaratory judgment that the actions, conduct and practices of Defendant

complained of herein violate the laws of the United States, the State of New York and the City of

New York;

       B.      An injunction and order permanently restraining Defendant and their partners,

officers, owners, agents, successors, employees and/or representatives, and any and all persons

acting in concert with them, from engaging in any such further unlawful conduct, including the

policies and practices complained of herein;

       C.      An award of damages against Defendant, or any jointly or severally liable entity

or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

Plaintiff for all monetary and/or economic damages, including, but not limited to, loss of past

and future income, wages, compensation, seniority, and other benefits of employment;

       D.      An award of damages against Defendant, or any jointly or severally liable entity

or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

Plaintiff for all non-monetary and/or compensatory damages, including, but not limited to,

compensation for her emotional distress;

       E.      An award of damages for any and all other monetary and/or non-monetary losses

suffered by Plaintiff, including, but not limited to, loss of income, earned bonus pay, reputational

harm and harm to professional reputation, in an amount to be determined at trial;

       F.      An award of punitive damages and any applicable penalties and/or liquidated

damages, in an amount to be determined at trial;



                                                17
            Case 1:20-cv-04202 Document 1 Filed 06/02/20 Page 18 of 18



       G.      Prejudgment interest on all amounts due;

       H.      An award of costs that Plaintiff has incurred in this action, including, but not

limited to, expert witness fees, as well Plaintiff’s reasonable attorneys’ fees and costs to the

fullest extent permitted by law; and,

       I.      Such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

Dated: June 2, 2020
       New York, New York                              Respectfully submitted,

                                                       WIGDOR LLP


                                                       By: ____________________________
                                                             David E. Gottlieb
                                                             Lindsay M. Goldbrum

                                                       85 Fifth Avenue
                                                       New York, NY 10003
                                                       Telephone: (212) 257-6800
                                                       Facsimile: (212) 257-6845
                                                       dgottlieb@wigdorlaw.com
                                                       lgoldbrum@wigdorlaw.com

                                                       Attorneys for Plaintiff




                                                 18
